 Case 1:19-cv-09439-PKC Document 249-12 Filed 07/01/20 Page 1 of 2




EXHIBIT GG - REDACTED
         Case 1:19-cv-09439-PKC Document 249-12 Filed 07/01/20 Page 2 of 2



Exhibit GG – Excerpts of a a chat on Messenger, partially redacted for privacy

information reasons, between Pavel Durov and a representative of one purchaser entity

between October 24, 2017, and April 19, 2018.



             redacted
redacted




                                         redacted
                  redacted
                             redacted
                                                    redacted




                redacted



  redacted


                redacted
